DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 29-35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Plotsky US 3917117 and Warashina et al. US 6739058.
Regarding claims 21 and 31, the Plotsky reference discloses a fluid tank system the fluid tank system comprising: 
a fluid tank configured to hold a fluid, the fluid tank defining an internal volume having an internal pressure; 
a diaphragm forming at least a portion of the fluid tank, the diaphragm formed of a flexible material, the diaphragm having an unexpanded state and an expanded state, the diaphragm being configured to move from the unexpanded state to the expanded state when a temperature of the fluid increases the internal pressure above a predetermined pressure, wherein movement of the diaphragm to the expanded state 
The fuel tank is disclosed to be used with an airplane engine fuel tank.  See col. 1 of the reference.   
Not shown by the Plotsky reference is a power tool having an engine head to provide power to the tool.   
Warashina et al. US 6739058 discloses a line trimmer power tool having the recited power head 13.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize an expanding fuel tank taught by Plotsky with a power tool such as the line trimmer taught by Warashina in order to decrease fuel vapor escaping into the atmosphere because such tools use fuel and must store fuel in various ambient temperature and pressure conditions, and because hydrocarbon emission is regulated by many governmental entities to prevent harm to the environment. 
 
Regarding claims 22-23 and 33, note the fluid tank housing is formed of a rigid material and defines a hole that is configured to receive the diaphragm, and molded over the hole to form an air tight seal between the diaphragm and the tank, as shown at the top of Figure 2.  
	Regarding claims 24-25, 32 and 34-35, the reference teaches the expansion of the diaphragm when ambient temperature and pressure vary as the engine powered vehicle is operated.
.

Allowable Subject Matter
Claims 41-44 are allowed.
Claims 26-28 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the cited documents showing expandable fuel tanks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS N MOULIS whose telephone number is (571)272-4852.  The examiner can normally be reached on M-F 930-600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/THOMAS N MOULIS/Primary Examiner, Art Unit 3747